Title: To Thomas Jefferson from Amable and Alexander Lory, 16 December 1780
From: Lory, Amable,Lory, Alexander
To: Jefferson, Thomas



Sir
Alexandria 16. Dec. 1780

Answering to your’s Excellency’s letter, concerning our advertisement of the Enciclopedie inserted in the Virginia papers We take leave to give you the following informations on the Said Work: the complet Set Consist in 28 Volumes, Whose Eight are plates, all unbounded, Second Edition, printed at Lucques in Italia by Octavian Diodati, all the Work Collected and put in Order, by Mr. Diderot member of the French academy and the Mathematical part by Mr. D’alembert, the price fifteen HHds. Tobacco or £90000 this Edition having been payed 50 guineas in Europa.
We Remain the most Respectfully Of your Excellency’s The most Obedient humble servants,

Amable & Alexander Lory

